Title: From Tench Tilghman to Udny Hay, 5 January 1781
From: Tilghman, Tench
To: Hay, Udny


                        

                            
                            Dear Sir
                            Head Quarters New Windsor 5th Janry 1781
                            
                        
                        Immediately upon the receipt of yours of the 2d His Excellency gave directions to General Heath to send Boats
                            up the River with orders to the Officers commanding them to call upon you. I hope they will make a successful trip, as the
                            Garrison were yesterday upon half allowance of Flour and I do not know whether they have any to day—The Quarter Master
                            General had directions to promise an indemnification to the Owners of sloops who would put them out again at this
                            season—and His Excellency authorises you to do the same—The season is favorable beyond all expectation and every day of
                            open weather ought to be improved to the utmost—Be pleased to forward the inclosed to Mrs Montgomery. I am with great
                            Esteem Dear Sir Yr most obt Servt
                        
                            T. Tilghman
                        
                    